Case 2:18-cr-00422-SMB Document 827-1 Filed 12/23/19 Page 1 of 7

AO 93 (Rev. 12/09) Search and Seizure Warrant

UNITED STATES DISTRICT COURT

for the
District of Arizona »

In the Matter of the Search of

(Briefly describe the property to be searched : yy. g Uy Ry
or identify the person by name and address) Case No. . | t ” bu mm
Backpage related account information stored at a
premises owned, controlled, maintained, or operated by
Datto, Inc., a company headquartered in Connecticut.

SEARCH AND SEIZURE WARRANT

To: Any authorized law enforcement officer

An application by a federal law enforcement officer or an attorney for the government requests the search
. of the following person or property located in the District of Connecticut
fidentify the person or describe the property to be searched and give its location}: ‘

As set forth in Attachment A.

The person or property to be searched, described above, is believed to conceal (identify the person or describe the
property to be seized): ,

As described in Attachment B.

| find that the affidavit() or any recorded testimony, establish probable cause to search and seize the person or

 

property.
YOU ARE COMMANDED to execute this warrant on or before Q = 14 7 o
{not to exceed 14 days)
inthe daytime 6:00 a.m. to 10 p.m. 1 at any time in the day or night as I find reasonable cause has been
established.

Unless delayed notice is authorized below, you must give a copy of the warrant and a receipt for the property
taken to the person from whom, or from whose premises, the property was taken, or leave the copy and receipt at the
place where the property was taken.

The officer executing this warrant, or an officer present during the execution of the warrant, must prepare an
inventory as required by law and promptly return this warrant and inventory to United States Magistrate Judge

An Huck pre AZ,

” (name)

C1 i find that immediate notification may have an adverse result listed in 18 U.S.C. § 2705 (except for delay
of trial), and authorize the officer executing this warrant to delay notice to the person who, or whose property, will be
searched or seized (check the appropriate box) 1 for days (not to exceed 30).

until, the facts justifying, the later specific date of

Date and time issued: q- Sl ~ | 8 @ 3 > ep . ) Bo i

Judge ~\ signature

City and state: Phoenix, Arizona U.S Magistrate Judge John Z. Boyle
: Printed name and title

DOJ-BP0004895859

 
' Case 2:18-cr-00422-SMB Document 827-1 Filed 12/23/19 Page 2 of 7

This warrant applies to information associated with the following accounts that is stored at

premises owned, maintained, controlled, or operated by Datto, Inc., a company headquartered at 101

‘ATTACHMENT A

Property to Be Searched

Meritt 7, Norwalk, Connecticut 06851.

oC F

fe. 2

Pow Sor Bt og oth oO

A

e

roo y

ta

joye@backpage.com
joye(@postfaster.com
dan(@backpage.com

dan(@websitetechnologies.com

andrew(@backpage.com

andrew @postfaster.com
carl@postsol.com

carl. ferrer@backpage.com
carl@adtechby.com
michael@postsol.com
michaele(@postsol.com
michael@adtechbv.com

michael@websitetechnologies.com

stefanie@postsol.com

stefaniep @websitetechnologies.com
issa(@backpage.com
nathan@backpage.com
tamara(@backpage.com
stefan(@postsol.com

stefan(@websitetechnologies.com

bailey@postsol.com

nemec(@backpage.com

omar@universads.nl

omar(@easypost!23.com

 julia@guliettagroup.nl °

juHiad@mobileposting.com

DOJ-BP0004895860

 
Case 2:18-cr-00422-SMB Document 827-1 Filed 12/23/19 Page 3 of 7

ATTACHMENT B
Particular Things to be Seized
L Information to be disclosed by Datto, Inc. (the “Provider”)

To the extent that the information described in Attachment A is within the possession,
custody, or control of the Provider, regardless of vihethr such information is located within or
emtatdl of the United States, and including any emails, records, files, logs, or information that
has been deleted but is still available to the Provider, or has been ee pursuant to a request
made under 18 USC. § 2703(f) on June 12, 2018, the Provider is required to disclose the
following information to the government for each account or identifier listed in Attachment A:

a. The contents of all emails associated with the account from 2004 through 2018,
including stored or preserved copies of emails and other files associated with each user account;

b. All records or other information stored in the account, including email
attachments and sflesr documents and files ; and

G. All records pertaining to communications between the Provider and any person
regarding the account, including contacts with support services and records of actions taken.
The Provider is hereby ordered to disclose the above ifort to the government within 14
days of service of this warrant.

I. Information to be seized by the government

All information described above in Section I that constitutes fruits, evidence and
instrumentalities of violations of 18 United States Code Section 371 (Conspiracy), 1952 (Travel
Act), 1956 and/or 1957 (Money Laundering) spanning the period of the indicted conspiracies to
commit any these offenses from 2004-201 8.

1. Correspondence and files regarding: .

DOJ-BP0004895861

 
Case 2:18-cr-00422-SMB Document 827-1 Filed 12/23/19 Page 4 of 7

a. Backpage.com, related companies and websites (including partner sites), their
control, finances and operations.
b. The sale of Backpage.com and related entities along with payments made and
mentioning done after that sale.
en Methods of receiving payment from customers (including Bitcoin, other
cryptocurrencies and store gift cards), applications for merchant accounts, Banik
accounts, Visa, MasterCard, American Express or other financial institutions,
both domestic and overseas,
d. Marketing strategies, aggregation (also called the Dallas Plan), affiliate pro orams,
investigation by the U.S. — Permanent Committee on Investigations.
& ifodenation of Backnnap.com ads, excorts, adult services, prostitution, and child
sex trafficking.
f. Training and compensation of employees, officers and affiliates, both domestic
and overseas.
g. The Erotic Review (TER) and similar escort review sites and forums.
2. Bank statements and financial reéords for any parties named above or for Backpage.com |
or related business entities, including holding companies.
3, Evidence indicating how and when the email account was accessed or used, to determine
the geographic and chronological context of account access, use, and events relating to
the crime under investigation and to the email account owner;

a. Evidence indicating the account owner’s state of mind as it relates to the crime

under investigation;

DOJ-BP0004895862

 
Case 2:18-cr-00422-SMB Document 827-1 Filed 12/23/19 Page 5 of 7

b. The identity of the person(s) who created or used the account, including records

that help reveal the whereabouts of such person(s). |
Il. Search Procedure

1. Once the files and data have been obtained from the devices, the Filter Team will
review the information, ‘The Filter Team will review the decor for privilege
or protection only and will disseminate the non-privileged and non-protected
documents to the Investigative Team. The Investigative Team will determine
which documents constitute evidence of unlawful activity. Because the Filter
Team will be properly walled off from the Investigative Team, it may review
emails and communications between attorneys to determine if they properly
qualify for privilege or protections, in accordance with procedures set forth above.
This will eliminate the risk that protected information will reach the Investigative
Team.

‘2. The separation between the Investigative Team from the Filter Team serves two
purposes: (1) it allows the Filter Team to review documenis for privilege and
protection only and insulates the Filter Team from the substantive investigation
and. prosecution of Backpage and its principals and (2) it allows the Investigative
Team, which is more familiar with the details and specifics of the investigation, to
determine which documents constitute evidence of unlawful activity.

3, Once the Filter Team has identified any potential privileged or protected material,
and before the Filter Team submits any materials to the Court in camera and

moves for their disclosure to the Investigative Team, the Filter Team will confer

DOJ-BP0004895863

 
Case 2:18-cr-00422-SMB Document 827-1 Filed 12/23/19 Page 6 of 7

with counsel for the affected parties, as appropriate, and counsel will have the

ability to file objections with the Court.

DOJ-BP0004895864

 
 

Case 2:18-cr-00422-SMB Document 827-1 Filed 12/23/19 Page 7 of 7

AO 93 (Rev. 12/09) Search and Seizure Warrant (Page 2)

 

Return

 

Case No.:

Date and time warrant executed:

 

 

Copy of warrant and inventory left with:

 

Inventory made in the presence of:

 

Inventory of the property taken and name of any person(s) seized:

 

Certification

 

I declare under penalty of perjury that this inventory is correct and was returned along with the original

warrant to the designated judge.

Date:

 

Executing officer’s signature

 

Printed name and title

 

 

DOJ-BP0004895865

 
